                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                          Case No. 18-CIV-22481-O’SULLIVAN
                                     [CONSENT]

FAM-WEST WAREHOUSE CORP.,

        Plaintiff,
v.

EMPIRE INDEMNITY INSURANCE
COMPANY,

        Defendant.
                                          /
                                          ORDER

        THIS MATTER is before the Court on the parties’ Notice of Settlement (DE# 28,

1/4/19). It is

        ORDERED AND ADJUDGED that the that the trial date and deadlines are

CANCELLED. It is further

        ORDERED AND ADJUDGED that on or before Friday, February 8, 2019, the

parties shall file a stipulation and proposed order of dismissal with the Court. If the

parties would like the Court to retain jurisdiction to enforce the settlement terms, they

should file a stipulation that comports with the requirements of Anago Franchising v.

Shaz, LLC, 677 F.3d 1272, 1280 (11th Cir. 2012). The failure to comply with this Order

may result in dismissal of this matter with prejudice.

        DONE AND ORDERED in Chambers at Miami, Florida, this 9th day of January,

2019.




                                   JOHN J. O’SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
